Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 2/25/2022 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a temperature in its vicinity” in claims 3, 4, 5, and 6 is a term which renders the claim indefinite. The term “a temperature in its vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uda et al. (JP 2014133939 A) (hereinafter “Uda”).
The citations to JP 2014133939 A in this restriction requirement refer to the English translation that Applicant provided with the IDS filed 12/3/2020.

Regarding claim 1, Uda teaches a process for producing metal titanium in which a step 1 of adding titanium tetrachloride to a mixture containing at least one metal selected from bismuth and antimony and magnesium to obtain a liquid alloy of the metal and titanium by means of a 
Uda also teaches that in step 1, the liquid alloy of at least one metal selected from bismuth and antimony and titanium is forming in the lower layer of the reactor, i.e., a liquid alloy containing titanium and bismuth if obtained (Uda, [0029]). Moreover, Uda teaches the step of segregating the liquid alloy after the step 1 and before the step 2 to separate the liquid portion into a solid-liquid coexisting portion in which a solid and liquid coexist where a solid of Ti8Bi9, i.e., an intermetallic compound, is precipitated in the liquid alloy and coexists in solid and liquid, i.e., a precipitate is obtained (Uda, [0053-0054]). 
Uda also teaches that the purification process can be a distillation purification process in which the heating temperature to heat the liquid alloy and sucking the inside of the distillation apparatus, where the titanium remains in the apparatus and components other than the titanium are removed (Uda, [0046]). Furthermore, Uda teaches that a vacuum distillation process is preferable and is a method in which the liquid alloy is placed in a closed distillation apparatus, it is preferable to use the solid-liquid coexisting portion obtained by segregation for vacuum distillation purification, where the inside of the distillation apparatus is sucked into a vacuum state and the components other than titanium are vaporized and removed by heating at an appropriate temperature, and when bismuth is used as the metal, the heating temperature is preferably 900-1200°C, more preferably 950-1100°C, i.e., in the distillation step, an atmosphere around the precipitate is set so as to preferentially vaporize the bismuth attached to the precipitate and then is set so as to vaporize the bismuth forming the precipitate (Uda, [0047-
Given that the metal titanium producing method of Uda utilizes a reduction reaction step, a segregation step, and a distillation step, it is clear that there would be a corresponding apparatus used to perform the method steps as disclosed in Uda above, and thereby arrive at the apparatus of the present invention.
The mixing of the TiCl4, magnesium, and barium in a reduction reaction to produce a liquid alloy of Uda corresponds to a reductor that subjects titanium tetrachloride to a reduction process in presence of bismuth and magnesium to obtain a liquid alloy containing titanium and the bismuth of the present invention. The segregation step of Uda corresponds to a segregator that subjects the liquid alloy to a segregation process to obtain a precipitate of the present invention. The distillation apparatus of Uda corresponds to a distillator that subjects the precipitate to a distillation process to obtain metal titanium of the present invention. The vaporization of bismuth of Uda corresponds to wherein the distillator sets an atmosphere so as to preferentially vaporize the bismuth attached to the precipitate and then sets the atmosphere so as to vaporize the bismuth forming the precipitate of the present invention. 

Regarding claim 2, Uda also teaches that when the concentration of titanium in the liquid alloy is 47 atomic% or less, a solid of Ti8Bi9 is precipitated in the liquid alloy and coexists as a solid-liquid state, and since the solid of Ti8Bi9 has a lower density than the liquid alloy, it floats in the liquid alloy and moves to the upper layer of the liquid alloy (Uda, [0054]). Uda further teaches that since the Ti8Bi9 has a high titanium concentration, the upper layer portion of the 8Bi9 in the liquid alloy at a specific temperature for a certain period of time, the concentration can be increased (Uda, [0056]). Increasing the concentration of titanium by maintaining the Ti8Bi9 for a certain period of time and then providing to the distillator of Uda corresponds to further comprising a concentrator that separates the bismuth attached to the precipitate from the precipitate to obtain a concentrated intermetallic compound, wherein the distillator subjects the concentrated intermetallic compound to the distillation process instead of the precipitate of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Uda et al. (JP 2014133939 A) (hereinafter “Uda”).

Regarding claims 3, 4, and 5, Uda also teaches that the components other than titanium are vaporized and removed by heating at an appropriate temperature in the distillation step, in which the heating temperature is preferably 900-1200°C, more preferably 950-1100°C (Uda, [0047-0048]). The heating temperatures of Uda correspond to wherein the distillator sets the atmosphere for preferentially vaporizing the bismuth attached to the precipitate such that the precipitate becomes 800°C or a temperature in its vicinity of claim 3, wherein the distillator sets the atmosphere for preferentially vaporizing the bismuth attached to the precipitate such that the precipitate becomes 1000°C or a temperature in its vicinity of claim 4, and wherein the distillator sets the atmosphere for preferentially vaporizing the bismuth attached to the precipitate such that 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 





Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uda et al. (JP 2014133939 A) (hereinafter “Uda”) as applied to claim 1 above and further in view of Cheng Z et al. (CN 107674999A) (hereinafter “Cheng”).

The Examiner has provided a machine translation of CN 107674999A. The citation of the prior art in this rejection refers to the machine translation. 

Regarding claims 6-7, while Uda teaches the heating temperature of the distillation step is preferably 900-1200°C, more preferably 950-1100°C (Uda, [0047-0048]), however Uda does not explicitly disclose herein the distillator sets the atmosphere for vaporizing the bismuth forming the precipitate such that the precipitate becomes 1000°C or a temperature in its vicinity and then sets the atmosphere for vaporizing the bismuth forming the precipitate such that the precipitate 
With respect to the difference, Cheng teaches a method of vacuum distillation of sponge titanium in which the sponge titanium is placed in a distillation electric furnace, where the temperature in the first zone is 950-980°C and the temperature in the second, third, and fourth zones is 980-1020°C and the temperature zones corresponds to different pressures and times (Cheng, [0010] and [0015]). 
As Cheng expressly teaches, the early distillation stage is mainly to remove impurities on the outer surface of the sponge titanium and the middle and high constant temperature stage is mainly to remove impurities included in the capillary pores in the sponge titanium, which in turn improves the quality of the sponge titanium (Cheng, [0005] and [0016]).
Uda and Cheng are analogous art as they are both drawn to a method of removing impurities from a sponge titanium by vacuum distillation purification (Uda, [0047]; Cheng, [0005]).
In light of the motivation to use a multi-step heating process during the distillation process as taught in Cheng above, it therefore would have been obvious to one of ordinary skill in the art to use a multi-step heating process during the distillation process of Uda in order to first remove the impurities on the surface of the sponge titanium and then remove the impurities included in the capillary pores in the sponge titanium forming a higher quality sponge titanium, and thereby arrive at the present invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        3/9/2022